Citation Nr: 1530961	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  10-03 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to a rating in excess of 10 percent for dilated aortic root (previously rated as coronary artery disease) from December 10, 2010 to November 30, 2014.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1949 to July 1969.  For his service, the Veteran was awarded a Bronze Star Medal.  

These matters come before the Board of Veterans' Appeals (the Board) from September 2008 and June 2011 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran had a hearing before the undersigned Veterans' Law Judge (VLJ) in May 2015.  A transcript of that proceeding has been associated with the claims file.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's back disability was incurred during active service.

2.  Service connection for the Veteran's dilated aortic root disability was severed by a September 2014 rating decision, effective November 30, 2014.  


CONCLUSIONS OF LAW

1.  Affording the Veteran the benefit of the doubt, service connection for a back disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).

2.  Entitlement to a rating in excess of 10 percent for dilated aortic root from December 10, 2010 to November 30, 2014 is precluded as a matter of law.  38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented in part 38 C.F.R. § 3.159 (2014), amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.

As the Board is granting the Veteran's service connection claim for his back disability, any error with respect to the duties to notify and assist is moot.  However, with respect to the increased rating claim, that matter is one in which the law is dispositive.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such circumstances, the duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  Moreover, VA has no duty to assist a Veteran in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A (West 2014); Wensch v. Principi, 15 Vet. App. 362 (2001).

The Board finds that there is sufficient evidence to make a determination in this case, and the Veteran is not prejudiced by a decision at this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection - Back

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

The Veteran has a current diagnosis of chronic low back pain due to DJD and DDD.  See July 2008 VA examination report and August 2008 opinion; see also March 2007 Radiology Report of R. Benson, D.C., noting diagnoses of severe osteoarthritis and severe scoliosis resulting from degenerative disease collapse of spinal discs.  Accordingly, the first Hickson element is met.

Regarding the second Hickson element, the Veteran's service treatment records indicate that upon separation from service, the Veteran complained of back pain.  See February 19, 1969 Report of Medical History.  A notation to that record indicated that the Veteran reported that his back pain began 3 months prior as a consequence of exercises.  The contemporaneous Separation Examination Report showed that the Veteran's back was clinically normal, and x-rays were within normal limits.  

The Veteran has submitted statements and provided testimony that he injured his back on multiple occasions during service.  In an appendix to his June 2007 service connection claim, the Veteran reported that he injured his back while performing maintenance on a C-119 aircraft at Dreux-Louvilliers Air Base.  He stated that he visited the base hospital, was examined by an Air Force doctor, and was told that his back was fine.  He added that he was directed by a superior to obtain a second opinion; upon doing so, he said he was told he had sprained his back and to take it easy for 10 days.  Moreover, during his May 2015 hearing, the Veteran testified that he injured his back again in 1969 while performing physical exercises, adding that he was seen at a small civilian hospital and told that if he could walk, he was fine.  See Hearing Transcript, pg. 5.  The Board finds that the second Hickson element is met.

As to the crucial third Hickson element, there is a positive nexus opinion of record.  The July 2008 VA examiner stated that the Veteran's back disability was secondary to his service in the military, explaining that there was a temporal relationship between the Veteran's report of jumping off the C-119 aircraft and injuring his back.  The Board concedes that the VA examiner's rationale is somewhat brief and lacking in detail.  However, the opinion is based on a review of the Veteran's claims file as well as his reported history.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that when assessing the probative value of a medical opinion, the access to the claims file and the thoroughness and detail of the opinion must be considered, and that an opinion is considered probative if it is definitive and supported by detailed rationale).  That history included credible lay statements regarding what happened in service.  While the RO discounted the medical opinion because it was based on the Veteran's statements, it did not explain why those statements were not credible.  The Board finds nothing of record to find the Veteran's statements not credible.  They are not contradicted by the record, nor are they inconsistent with the circumstances of his service.  The Veteran's statements over time do not contradict each other.  Moreover, there is no medical evidence to the contrary.  Thus, the Board finds that the third Hickson element is met.  

Accordingly, service connection for a back disability is warranted.



Increased Rating Claim

A September 2014 rating decision severed service connection for the Veteran's dilated aortic root disability, effective November 30, 2014.  To date the Veteran has not appealed that decision.  38 C.F.R. § 3.400(o) (2015) provides that a retroactive increase or additional benefit will not be awarded after basic entitlement has been terminated, such as by severance of service connection.  Id.  As such, an increased rating for the dilated aortic root disability is precluded as a matter of law.  Thus, the Board finds that the preponderance of the evidence is against the claim and the Veteran's claim is denied.  38 U.S.C.A. § 5107(b) (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for a back disability is granted.

Entitlement to a rating in excess of 10 percent for dilated aortic root from December 10, 2010 to November 30, 2014 is denied.


REMAND

After review of the record, the Board finds that a remand for further development is necessary to ensure that there is a complete record upon which to decide the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran was afforded a VA audiological examination in July 2008.  After diagnosing the Veteran with a hearing loss disability in accordance with 38 U.S.C.A. § 3.385 (2014), the examiner rendered a negative nexus opinion, stating that "it was not likely that the hearing loss and tinnitus are related to time spent in the military."  The examiner's rationale was that the Veteran's hearing loss had a "gradually sloping configuration," that his hearing was normal at separation from service, that he reported an onset of hearing difficulties 20 years after separation from service, and was fitted for a hearing aid 5 years ago.  However, there are a number of issues that render the examination report inadequate for rating purposes.  

Initially, the Board notes that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may provide a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  In this instance, the examiner relied in part on the absence of notations of hearing loss during service.  Moreover, the examiner noted the Veteran's in-service noise exposure over a 20 year period, as well as his post-service employment in a quiet environment and the Veteran's denial of civilian noise exposure.  The Veteran testified to these facts during his May 2015 Travel Board hearing as well.  See Hearing Transcript, pg. 9.  However, the examiner did not reconcile his opinion with the absence of post-service traumatic noise exposure.  Lastly, the examiner applied the incorrect legal standard in rendering his opinion.  Under the benefit of the doubt doctrine, the correct standard is at least as likely as not.  See 38 U.S.C.A. § 5107(b) (2014).  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

For these reasons, the July 2008 opinion is inadequate.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Thus, an addendum opinion is required.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he provide the name and address of any VA or non-VA healthcare provider who treated him for his hearing loss disability.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

2.  Obtain all outstanding VA treatment and evaluation records dated for the entire period on appeal to present relating to the Veteran's hearing loss.

3.  Thereafter, return the case to the July 2008 examiner or a suitable substitute for an addendum opinion.  If the clinician determines that another examination would be helpful, the Veteran should be scheduled for a new examination.  The written report must reflect that the electronic record was reviewed.  Based on the review of the Veteran's electronic record, the examiner is asked to provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss disability is related to active service.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

The underlying reasons for any opinion expressed must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

The examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may provide a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

4.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


